Citation Nr: 1136844	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-40 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina (hereafter referred to as the agency of original jurisdiction or AOJ), which denied the benefits sought.

This matter was previously remanded by the Board in December 2009 to afford the Veteran a hearing on his claim.  A Travel Board hearing was subsequently held in May 2011 with the Veteran in Atlanta, Georgia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty from March 13, 1969, to April 23, 1969, which is a period of less than 90 days.

2.  It is not shown by the evidence of record that the Veteran was discharged or released from a period of active duty for a service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2010); 38 C.F.R. § 3.315(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.

B.  Law and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  As pertinent to this claim, a Veteran is eligible for housing loan benefits, if he: (A) was discharged or released from a period of active duty for a service-connected disability, or (B) served during the Vietnam Era (August 5, 1964 to May 7, 1975) for a period of at least 90 days and was discharged or released therefrom under conditions other than dishonorable.  See 38 C.F.R. § 3.315(b).

For purposes of these benefits, the term "Veteran" is defined under 38 U.S.C.A. § 3701(b).  According to 38 U.S.C.A. § 3701(b)(4), the term "Veteran" includes an individual serving on active duty.

The Veteran's DD 214 shows he served from March 13, 1969, to April 23, 1969, and was discharged under honorable conditions.  Based on this evidence, it is not shown that he completed the minimum length of service required for housing loan benefits, as he completed only 41 days of service.

There is also no evidence in the file to show that he was discharged or released from service for a service-connected disability.  The Veteran's presented arguments and evidence that he was separated from service for medical reasons, i.e., for a left shoulder disability, which he claims was incurred in or permanently aggravated by his service.  See July 2005 NOD and October 2009 VA Form 9, substantive appeal.  Under 38 U.S.C.A. § 3702, a Veteran who separates from service for a service-connected disability would be eligible for housing loan benefits, but the record does not establish that the Veteran's separation from service was for medical reasons due to a service-connected disability.  

Indeed, there is no indication in the record currently before the Board that the Veteran has filed any claims for service-connected disability compensation.  The Board notes that if such claim was filed, the claim seeking a certificate of eligibility for VA housing loan benefits would be inextricably intertwined, and consideration of the housing loan claim would have to be deferred pending final resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  However, there is no indication that such a claim was filed.

[The Veteran is advised that if he files, and prevails on, a claim of service connection for a left shoulder disability, or other disability, this may provide a basis for reopening a claim seeking a certificate of eligibility for VA home loan guaranty benefits.]

The law is unequivocal in this matter.  As the Veteran served on active duty for less than 90 days and was not discharged from service for a service-connected disability, he clearly lacks basic eligibility for a VA home loan guaranty, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


